 

 

Case 1:18-cv-08653-VEC-SDA Document 172 Filed 12/01/20 Page 1 of 13

 

 

 

 

 

SDNY ECEIYED
Dy ee
U.S. DISTRICT COURT FOR THE PRO SE OF Fics
SOUTHERN DISTRICT OF NEW YORK {OR0DEC -1 py) |
SWEIGERT CIVIL CASE #:
V. 1:18-CV-08653-VEC
GOODMAN JUDGE VALERIE E. CAPRONI
PLAINTIFF’S REPLY BRIEF

TO DEFENDANT’S OBJECTIONS (ECF, DKT. 167) TO
MAGISTRATE’S REPORT & RECOMMENDATION (R&R)
MAY IT PLEASE THE COURT:
This is a REPLY BRIEF to counter the Defendant’s “OPPOSITION” filed as ECF no. (Dkt.)
167 pursuant to 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 6(a), 6(d), 72(b). This pleading is true to
the knowledge of the undersigned, except as to matters alleged on information and belief, and

that as to matters that the undersigned believe are true. See N.Y. C.P.L.R. 3020.

A certificate of service is included on the last page of this document. So’sworn under oath.
Signed tris ay of November 2020.

D. G. SWEIGERT, C/O
GENERAL DELIVERY

ROUGH AND READY, CA 95975
Spoliation-notice@mailbox.org

AS, Sap

1) 235. Re

 
 

 

 

Case 1:18-cv-08653-VEC-SDA Document 172 Filed 12/01/20 Page 2 of 13

 

TABLE OF CONTENTS
TABLE OF AUTHORITIES .....ccssesccsssssesesssnerscrnenesensenssssessonseeessnscnseseusacsassseesssssaeanecessesensnsuonsas 3
PROCEDURAL HISTORY .......cccsscscssrscceeesesscenseesessesneserssesnerenesasescseacanensensonessnsennasoeesoneneseeasass 4
PRELIMINARY STATEMENT ..........::cccssssssseosssccssseassnsnerenereneususesaeustsansansaneasuaeseanseeaseranenseaarss 5
LAW AND ARGUMEDNT.......ccssssscsssseeserssenesssnensersscessuasusessesaessaeassescnsscossasoeusascasessasenseasaenaneuenaase 9
CONCLUSION uncccssscsssssscessssessrrssneseeessossessenenssseaseanesseeseceesesenssescssesensecsseasensneseeaseneseneseneascenens 11
CERTIFICATE OF SERVICE ......cccssssscssssessssseesnssssenessensnsesaneseansueesaausauonsenssacensessacrsasnaneanenesae 12

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 172 Filed 12/01/20 Page 3 of 13

 

TABLE OF AUTHORITIES
Cases
Bacon v. Coca-Cola Bottling Co., United, Inc., 51 F. Supp. 3d 1176 (N.D. Ala. 2014)... 10
Camardo v. General Motors Hourly Rate Employees Pension Plan, 806 F. Supp. 380, 381-82
CW.D.N.Y. 1992) oc cecceesessseseseenceececsrsessevsssesssenessssssesssesesaessusesaucesseessesaesecsnssnensesseseseesecesinens 11
Gilday v. Spencer, 677 F. Supp. 2d 354, 357 (D. Mass. 2009)....c....c:cccccccscesscscscsesesseseseuseesssseeeuas 10
Kohser v. Protective Life Corp., 649 Fed. Appx. 774, 777 (11th Cir. 2016) 2 Lowen: 10
Leatherwood v. Anna’s Linens Co., 384 F. App’x 853, 856-57 (11th Cir. 2010).....cceceeees 9
McGrigs v. Killian, No. 08 Civ. 6238(RMB)(DF), 2009 WL 3762201, at *2 (S.D.N.Y. Nov. 10,
2009)... cccccccseccsssseesecnarssscenatavsvsnssnececoeecesevsvaseesssavassssessssseeseaeseuseusaesesseussseusscsessassesssiseasinecesseces 11
McPherson vy. Kelsey, 125 F.3d 989, 995-96 (6th Cir. 1997)... cccccccccccsscssessesssssscssescseececsevseeeaeas 9
NATAS v. Multimedia System Design, LAC. .cccccccccccscssscsssssscsscssesccecstssssssevssseusucasssavavecsssavassanssessaeanss 8
Pippins v. KPMG LLP, 279 F.R.D. 245, 251 (S.D.N.Y. 2012) ...cccccccseccesceecscseseeesessceeseveessesrises 11
Sands v. Brennan, 2018 WL 4356650, at *2 (E.D. Mich. Sept. 13, 2018)....c..0ccccccsceeceesesteerene 9
- Statutes
28 ULS.C. § 636b01) (2016) oo eee ee eseenccnessensenessssssecseseaeseesseeesaussssessassessesasesssssssesecsseeaseceecaees 10
Other Authorities
Fed. R. Civ. P. Rule 72(D) occ cceccsceessesecsssessesesesescseseseseenscsesaesesasasaeauessacsaseccecscsesssasnsesesceusceras 9
Rule 72(D) oes ecececcnesseseeeescaesecaeesesscaescevaeenasaeeesacseesssenevacseeaeesceaseuceeseessaeessecaususeatssssacseasasesesvans 10
Treatises

12 CHARLES ALAN WRIGHT ET AL., FEDERAL PRACTICE AND PROCEDURE § 3070.1
(24 Cd. 1997) vocecscccscssssesccscssssssssssesssessuecessssvescessssnssvecesssssassessssssuessssssusecessusssessesssssusessassesssssssn 10

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 172 Filed 12/01/20 Page 4 of 13

PROCEDURAL HISTORY
1. This instant lawsuit was transferred to the Southern District of New York (S.D.N.Y.)
from the District of South Carolina on 09/21/2018 (Dkt. 30). The original lawsuit contained a
complaint and an amended complaint filed for the South Carolina jurisdiction (Dkt. 1,
06/14/2018 and Dkt. 5, 6/29/2018, respectively). One year ago, presiding judge Hon. Valeria
Caproni issued an ORDER (8/20/2019, Dkt. 87) which, among other things stated that the
“Plaintiff appears to regard himself as a roving knight in shining armor, intent on vindicating,
through lawsuit, the rights of anyone harmed by the Defendant’s nonsensical ranting. [pg. 8 of
14]” Further, the ORDER stated, “Goodman asserts that Sweigert is part of an organized
campaign that has engaged in “wanton and willful tortuous interference, defamation, slander,
harassment, invasion of privacy, infringement of first amendment rights, menacing and stalking.”
Dkt. 44. Apart from these conclusory statements, Goodman has not set forth any facts to support
any of his claims.” (pg. 12 of 14). This ORDER permitted the filing of a Second Amended
Complaint (SAC) by the pro se Plaintiff (filed 9/10/2019, Dkt. 88). The ORDER also dismissed
Def. Goodman’s “counter-claims” (Dkt. 44). In response to the SAC (Dkt. 88) Def. Goodman
sought to file his second counter-claim with an enlargement of time (via Dkt. 104, filed
11/18/2019). The Def’s enlargement of time request was approved by the Magistrate via Dkt.
102 (11/14/2019). Def. filed his second COUNTERCLAIM VERIFIED COMPLAINT against
the Plaintiff on 12/05/2019 (Dkt. 122). By ORDER of 08/03/2020 (Dkt. 140) the presiding
judge once again dismissed the Goodman counter-claims (Dkt. 122); but, authorized another
refilling of a third counter-claim by Goodman prior to August 31, 2020. Additionally, the
ORDER (Dkt. 140) stated, “WHEREAS this action involves two pro se litigants whose

occupations appear to consist chiefly of concocting outlandish conspiracy theories and accusing

 

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 172 Filed 12/01/20 Page 5 of 13

one another of criminal conduct and misbehavior on the internet, see Dkt. 87” and “while most
of the parties' alleged conduct (and indeed their mutual recriminations throughout this litigation)
is patently ridiculous, it is not legally outrageous”. On 11/05/2020 the Magistrate Judge released
his Report and Recommendation (R&) as Dkt. 164. The Defendant responded with his
“OPPOSITION papers on 11/19/2020 with Dkt. 167. This instant pleading REPLIES to Dkt.

167.

PRELIMINARY STATEMENT
lL, The Defendant has turned prolonged litigation into a profit center under the banner of
“COUNTER LAWFARE”. The Defendant appears in his own podcasts and nationally
syndicated conspiracy shows, such as INFOWARS, to solicit financial donations to fight off the
people (presumably like the Plaintiff) that are trying to “chill his journalistic endeavors” via

litigation (“lawfare”).

  
 
 
   
 

| Top chat +
vee eos en
| @ v5 Hexainem B®

' e Robart Didlla more epptopa
i

 
 

eee
aaciol pein Plowse eponsor the of
Crowdsource Ihe Truth Countelawfere Fund at hit
boii crowdsourethetruit com

A Sucetle Patillo @JasonGoodman n we were
halling on twit n someone sald by R

 
   
 
    
 

gay pate

: 6 £.0Jones Jason Moriarifes are getting too fat.
[te unhsahty.

2 cany covnrsa,

: @ Laura Conway Cuome yinning a Emmy for what?
being @ Jackage PL! i

{MMB eck led artdocuictment MCT nt

i e FelonySquad-ORG

Nipple Clamps Cuomo First Active Poliliclan Ever To Be Awarded EMMY Jago Goodman with David Knight | Sav someting

408 watching now « Siaried streaming 1 minutes ago vie 167 Ml 4 a) SHARE osu SAVE I i & off0g

Above: Defendant appears on INFOWARS to discuss “Nipple Clamps Cuomo” and his
S.D.N.Y. lawsuit National Academy of Television Arts & Sciences vs. Multimedia Design (aka
Jason Goodman of Crowdsource the Truth) lawsuit. (posted 11/24/2020).

URL: https://www.youtube.com/watch?v=Z]HLmbFi4 Vs

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 172 Filed 12/01/20 Page 6 of 13

2. The podcast video description includes the following:

 

 

In case you missed my appearance earlier today on the David Knight Show, this is a rebroadcast.
We discussed the ridiculous, arguably corrupt decision to award New York State Governor Andrew
Cuomo an EMMY despite his miserable performance in handling the Coronavirus pandemic, with
over 34,000 dead in New York State. That number is higher than the entire country of China, an
award winning performance according to the TV Academy. Special thanks to David Knight and his

crew at InfoWars.

 

 

3. During the podcast performance the Defendant displays the following “chat” request:

 

aie i help me fight the Hollywood
social enginners, Please sponsor the of
Crowdsource the Truth Counterlawfare Fund at htt
poifwww.crowdsourcethetruth.com.

Me sueotte Potilla A tacannadman we wee dm

 

 

 

 

4, During the broadcast/podcast the Defendant appears near gleeful as he extolls the history
of the National Academy of Television Arts & Sciences vs. Multimedia Design lawsuit. In fact,
the Defendant intends to “crowdsource” the review of discovery materials in that lawsuit (see

below).

 
 

 

 

Case 1:18-cv-08653-VEC-SDA Document 172 Filed 12/01/20 Page 7 of 13

 

Case 1:20-cv-07269-VEC Document.29 Filed 11/28/20 Page 8 of 9

Mr. Goodman is not a wealthy. person. He understands that discovery is the most.
expensive aspect, of Litigation. He cannot personally afford to'fund the largé-scale
document review that this case will generate: Accordingly, Mr. Goodman plans to
“Crowdsource” the dacurient review process, enlisting thousands of volunteers to
‘comb through produced documents and identify i important items. This method is
the only way. that Mr. Goodman can hope.to access justice.

Specifically, Plaintiffs object to Defendant/Counterélaim Plaintiffs" proposal to

“crowdsource” discovery by disseminating Plaintiffs’ documents produced in this matter to'a

 

“vast number of undisclosed persons over the Internet that ard neither attorneys admitted to
practice before this Court nor legal professionals supervised by admitted attorneys. On.
November 18, 2020, Attomey Snyder confirmed this is his-clients’ intention. Plaintiffs object to

this highly irregular, ethically questionable, and potentially dangérous proposal,

 

 

 

5. The excerpt of the pleading cited above indicates the Defendant’s intention to
“outsource” and/or “crowdsource” intrinsic functions of the judicial process to his financial
patrons who provide monies, credit card payments and other pecuniary benefits to the Defendant.
6. The Defendant is dependent on this lawsuit, and other languishing litigation, to support
the “victim narrative” for the collection of “COUNTER LAWFARE FUND” donations, monies,
credit card payments, etc.

7. Rather than seek resolution to the issues raised in the magistrate’s R&R (Dkt. 164) the
Defendant has docketed opposing papers with the Court for an improper purpose (Dkt. 167).
The chief purpose appears to malign, slur, attack and denigrate the Plaintiff with language that
turns the decorum of a federal court on its ear. The second objective, obviously, is to prolong the
litigation process to prop up the Crowdsource The Truth (CSTT) COUNTER LAWFARE

FUND.

 

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 172 Filed 12/01/20 Page 8 of 13

8. In his opposing papers (Dkt. 167) amongst other things the Defendant demands that this

lawsuit be dismissed with prejudice and that the Plaintiff be labeled as a “vexatious litigant” by
this Court (Dkt. 167, pp. 2). A fair amount of content is devoted to the discussion of difficulties !
in filing the opposing papers with the pro se intake office (pp. 2). The Defendant then tosses in

some conclusory allegations about the Plaintiff “making frivolous and false statements to law !
enforcement” (pp. 3). A large portion of the opposing papers addresses the third party “Ari

Friedman” a supposed friend of the Plaintiff's brother, of whom the Plaintiff knows nothing

about (pp. 3— 4). Then there is discussion about “horrifying racist statements” (pp. 4). The

Defendant then claims he is in “extreme, immediate risk of substantial harm or even death” (pp.

4). The Defendant demands that the lawsuit be dismissed under “the unclean hands doctrine”

(pp. 5). As the Court is accustomed to, the Defendant rails against the Plaintiff as “mentally

unstable and an immediate, dangerous threat to Defendant's safety” (pp. 5). The Defendant

asserts that the Plaintiff should just go away and tend to “his own son who he claims is

handicapped (caveat: the handicapped son information was supplied to the Defendant by Ms.

Corean Elizabeth Stoughton of Hanover, Maryland) (pp. 5). Then there is more re-litigation of

the Defendant’s federal court cases in the Eastern District of Virginia and the NATAS v.

Multimedia System Design, Inc. lawsuit (pp. 6-7). A discussion of the Court’s COVID-19 “PPE”

processes is then offered (pp. 8). Then there is a discussion of Plaintiffs brother and supposed

underage dating via the TINDER social media site (pp. 8). A long discussion of the Cable News

Network (C.N.N.) article concerning the Plaintiff's brother is offered (caveat: Ms. Stoughton

acted as the confidential informant of the C.N.N. article) (pp. 10-11). The Defendant concludes

with an improper request for a “Show Cause hearing”. (pp. 11). In sum, the opposing papers

offer more of the Defendant’s vague “sky is falling” arguments that are then re-hashed on his
 

 

Case 1:18-cv-08653-VEC-SDA Document 172 Filed 12/01/20 Page 9 of 13

social media podcasts to smear and slur the Plaintiff in an effort to raise money for the

“COUNTER LAWFARE FUND”.

LAW AND ARGUMENT
9. The Defendant’s opposition papers (Dkt. 167) do not form cognizable arguments in
opposition to the content of the magistrate’s R&R (Dkt. 164). What constitutes a “proper
objection”? As one district court in Michigan recently observed, “it is not the job of the Court to
make arguments on [a party’s] behalf’ — parties cannot simply make an “argument in the most
skeletal way, leaving the court to ... put flesh on its bones.” Sands v. Brennan, 2018 WL
4356650, at *2 (E.D. Mich. Sept. 13, 2018) (quoting McPherson v. Kelsey, 125 F.3d 989, 995—
96 (6th Cir. 1997) ). Objections “must specifically identify” — indeed, “pinpoint” — those
“specific findings that the party disagrees with.” Leatherwood v. Anna’s Linens Co., 384 F.
App’x 853, 856-57 (11th Cir. 2010). Ifan objection is not specific enough, the district court
may apply a clear error instead of de novo standard of review or, as noted in Sands, the objection
may be waived altogether.
10. The Defendant’s opposing papers (Dkt. 167) have completely ignored the main issues of
the magistrate’s R&R (Dkt. 164); such as the rejection of the DEFAMATION (COUNT 1)
claims (pp. 4-6), CIVIL CONSPIRACY (COUNT 2) claims (pp. 6-7) and the N.Y. CIVIL
RIGHTS LAW (COUNT 3) claims (pp. 7-8). In fact, the opposing papers (Dkt. 167) appear to
be devoid of even descriptions of the causes of action (Counts 1, 2 and 3), in essence mocking
the Court’s orders, procedures, and decorum,
11. A party obj ecting to the report and recommendations of a magistrate judge must make
specific objections to warrant de novo review. Fed. R. Civ. P. Rule 72(b). “[I]t is improper for an

objecting party to . . . submit[ ] papers to a district court which are nothing more than a rehashing

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 172 Filed 12/01/20 Page 10 of 13

of the same arguments and positions taken in the original papers submitted to the Magistrate
Judge.” Gilday v. Spencer, 677 F. Supp. 2d 354, 357 (D. Mass. 2009) (citations omitted). As
shown above, that is precisely what the Defendant has done.

12. The Defendant asserts vague and generalized objections to the magistrate’s R&R which
fail to meet the specificity requirement mandated by Rule 72(b) and 28 U.S.C. § 636b(1) (2016) .
13. The magistrate’s R&R (Dkt. 164) offered a thorough and careful evaluation of the
evidence and arguments offered by both parties. Defendant's objections simply repeat, in
conclusory fashion, his failed arguments.

14.‘ The District Court must conduct a de novo review of the portions of an R&R that have
been "properly objected to." Rule 72(b); 28 U.S.C. A§ 636b(1); see Bacon v. Coca-Cola Bottling
Co., United, Inc., 51 F. Supp. 3d 1176 (N.D. Ala. 2014) (parties "must specifically identify those
findings objected to. Frivolous, conclusive or general objections need not be considered by the
district court"); Kohser v. Protective Life Corp., 649 Fed. Appx. 774, 777 (11th Cir. 2016) 2 1
("where a litigant fails to offer specific objections to a magistrate judge's factual findings, there is
no requirement of de novo review. A specific objection must identify the portions of the

proposed findings and recommendation to which objection is made and the specific basis for
objection"). When no specific objection is raised, the R&R is reviewed for plain error.

15. To amplify, see 12 CHARLES ALAN WRIGHT ET AL., FEDERAL PRACTICE AND
PROCEDURE § 3070.1 (2d ed. 1997) (“The rule adds that the objections must be ‘specific’ so as
to conform to the statute’s requirement that the judge review those portions of the proposed
findings or recommendations to which objection is made.”); see also supra notes 5—6 and
accompanying text (explaining that the parts of a report and recommendations objected to are

reviewed de novo while parts not objected to are reviewed for clear error or not at all).

10

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 172 Filed 12/01/20 Page 11 of 13

16. A 1992 Western District of New York case, Camardo v. General Motors Hourly Rate
Employees Pension Plan, 806 F. Supp. 380, 381-82 (W.D.N.Y. 1992) states that it is “improper
for an objecting party to. . . rehash[]. . . the same arguments and positions taken in the original
papers submitted to the Magistrate Judge.” Camardo at 382.

17. The Defendant’s objections do not challenge a specific finding (as required to initiate de
novo review) and the R&R should only be reviewed for plain error.

CONCLUSION

McGrigs v. Killian, No. 08 Civ. 6238(RMB)(DF), 2009 WL 3762201, at *2 (S.D.N.Y. Nov. 10,
2009) (“The Court may adopt any portions of a magistrate judge’s report to which no objections

have been made and which are not clearly erroneous or contrary to law.”).

The Defendant engages in continuous tortious behavior to prolong this lawsuit with the predicted
reaction of more pleadings to supplement the record in response to the Defendant’s
misappropriation of the Plaintiff's name, likeness, and persona. The opposing papers are just
more of the same from the Defendant who has created a podcast social media profit center

around litigation.

The Plaintiff does not oppose the magistrate’s R&R (Dkt. 164). Pippins v. KPMG LLP, 279

F.R.D. 245, 251 (S.D.N.Y. 2012) (referring to “our excellent magistrate judges” in the Southern

Do. Say,

D. G. SWEIGERT, C/O, GENERAL DELIVERY, ROUGH AND READY, CA 95975

44°28-2Zo

District of New York).

11

 
Case 1:18-cv-08653-VEC-SDA Document 172 Filed 12/01/20 Page 12 of 13

CERTIFICATE OF SERVICE

 

I] HEREBY ATTEST that a true copy of the attached pleadings has been sent to the

 

following addressees on thee day of November via prepaid First Class U.S. Mail. So

sworn under oath.

Jason Goodman, CEO
Multimedia Systems Design, Inc.
252 7 Avenue, Apart. #6S.

New York, NY 10001

PRO SE OFFICE, #200

U.S. District Court

500 Pear! Street

New York, New York 10007-1312

DAE

D. G. SWEIGERT, C/O
GENERALE DELIVERY

ROUGH AND READY, CA 95975
Spoliation-notice@mailbox.org

l/°2$,20¢

12

 

/

 
Case 1:18-cv-08653-VEC-SDA Document 172 Filed 12/01/20 Page 13 of 13 ©

 

   
  

\ F USPS TRACKING® NUMBER Oo /

 

ES UNITEDSTATES | PRIORITY® _. ©. __/'

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   
 

:
| &
POSTAL SERVICE « | MAIL _ | FROM: |, Be
| | | . D. G. SWEIGERT, C/O — | ee |
. te: .. GENERAL DELIVERY | SS |
™ Expected delivery date specified for domestic use. : ROUGH AND READY, CA 95975 | : g :
™ Most domestic shipments include up to $50 of insurance (restrictions apply).* 83 Spoliation-notice@mailbox.org | 2 2
. ‘ : 26
™ USPS Tracking® included for domestic and many international destinations. 7 : és
i . . . = oO
@ Limited international insdrance.* ; 7 oo _— ! 2
| m When used internationally, a customs declaration form is required. - : a oe be |
| *Insurance does not cover certain items. For details regarding claims exclusions see the oe | 3 a j
| Bomestic Mail Manual at http://pe.usps.com. - , | 8 4
i * See International Mail Manual at hitp://pe.usps.com for availability and limitations of coverage. a | se |
| . . . - 4 of : : wn 2 t
bm, , . sx 2 oO . 4 3
po kk PRe SEI ||,
|FLATRATEENVELOPE =. SO ae
| ONE RATE @ ANY WEIGHT ee PRO SE OFFICE, Room 200 ge
| a U.S. District Court 83
| | : 500 Pearl Street _ ge.
. | free P: ; : New York, New York 10007-1312 £3
| TRACKED # INSURED — nkteorenr ss
| uk oe of
- rl i : . ss {
, - CO atti Bo actrayas ; Z |
PS00001000014 EP14F May 2020 " cesiny |-oxnan JOO oO / | 2
| . OD: 12 1/2x 9 1/2 USPS.COM/PICKUP anys 1 | 2
| . . ie 490 35 dd ANGS: | | :
pe amen
I |
a ~~ . i
_  e

 
